IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                     : No. 29 EM 2022
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 JULMAL LEWIS                                     :
                                                  :
                                                  :
 PETITION OF: DANIEL SILVERMAN, ESQ.              :

                                         ORDER



PER CURIAM

       AND NOW, this 8th day of September, 2022, in consideration of the Motion to

Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Philadelphia County for that court to determine whether Attorney Daniel Silverman should

be permitted to withdraw. See Pa.R.Crim.P. 120(B)(1), Comment (precluding an attorney

from ceasing representation of a criminal-defendant client absent leave of court).

       The Court of Common Pleas of Philadelphia County is ORDERED to enter its order

regarding this remand within 90 days and to notify this Court promptly of its determination.